 558DECISIONSOF NATIONALLABOR RELATIONS BOARDMotion Picture Laboratory Technicians,Local 780,International Alliance of Theatrical Stage Employ-ees and Moving Picture Operators of the UnitedStates and-Canada,AFL-CIO (McGregor-Wer-ner, Inc.)andJewelL. Jett. Case 12-CB-1619December 23, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn May 18, -1976, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge concluded thatRespondent had violated Section 8(b)(1)(A) and (2)of the Act by maintaining and enforcing a supersen-iorityclause for stewards which he found wentbeyond the permissible limits established by theBoard in its decision inDairylea Cooperative, Inc.,219NLRB 656 (1975), enfd. 531 F.2d 1162 (C.A. 2, 1976).He also found that by asserting superseniority forSteward Porter, which resulted in the bumping ofJett, and by asserting thereafter Porter's continuedinsulation from bumping, Respondent had caused theEmployer to discriminate against Jett in violation ofSection 8(b)(2) of the Act.Respondent excepts to the Administrative LawJudge's conclusion that it had violated Section8(b)(1)(A) and (2) of the Act and contends thatDairyleais readily distinguishable and therefore notapplicable to the present case.We agree with theRespondent.McGregor-Werner, Inc., the Employer herein, wasunder a contract with NASA to provide it withxeroxing, photographing, microfilming, and drawingrestoration services. In 1964, the Employer enteredintoa collective-bargaining agreement with theiThe relevant provisions are quoted in full in sec. I,D,2, of the attachedDecision.The specific clause concerning steward seniority reads as follows:All duly electedor appointed Union stewards shall have top seniorityfor purposes of lay-off, recall,and shift preference,while they hold suchpositions,as long as they are capable of performing the work thenavailable ...2The layoff clause provides in part that "if an employee'sjob is displaced,such employee shall ... (3)have the right to 'bump'or displace the leastsenior employee in the same or lower grade provided he has the ability, skills,227 NLRB No. 79Respondent. -Said agreement provided, among -otherthings, that union stewards- were to be given "topseniority for purposes of lay-off, recall, and shiftpreference." 1--In August 1975, due to a reduction in the amount ofwork available, the Employer found it necessary toeliminatethe third shift. As a result, Albert Porter,the third-shift steward, in order to retain his positionas offset operator, exercised his superseniority rightsand bumped into the second shift, displacing themore senior Charging Party,Jewel L. Jett from thatposition on the second shift. At the time, Jett was theleast senior employee (with the exception- of Porter)within the offset operator classification and, accord-ing to the layoff provision?, in the collective-bargain-ing agreement, her position on the second shift wasthe only one Porter could bump into which wouldenable him to retain his offset operator position.The General Counsel argued (and the Administra-tive Law Judge agreed) that the superseniority clausein essencegrants a shift preference to union stewardsand that the Board inDairyleahad decided that sucha preference for purposes other than layoff and recallis presumptively unlawful. A comparison ofDairyleaand the present case clearly indicates that they aredistinguishable and that the application ofDairyleaisnot warranted here.InDairyleathe collective-bargaining agreementbetween the respondent employer and the unioncontained a clause which gave union stewardssuperseniority, not only for layoff and recall purpos-es,but also with respect to all contractual benefitswhere seniority was a consideration. Under theagreement the steward was given, among otherthings, preference in the assignment of overtime, inthe selection of vacation periods, and in the assign-ment of driver routes and other positions, with suchpreference extending to the selection of shifts, hours,and days off. Thus, in the event of a vacancy or in theevent a more lucrative route became available, theunion steward could obtain the new position or routemerely by exercising superseniority to outbid themore senioremployees also interested in the availableposition.3 There being no justification shown for thebroad number of benefits granted to stewards, theBoard found the clause to be unlawful on its facesince it went beyond layoff and recall and thereforeand physicalcapabilities to perform the work requiredof the employee being`bumped'or displaced."3This, in fact,did occur. The respondentcompany posted a notice fr^rbids on a wholesale milk route. Seven bids were submitted including onefrom Union Steward Rosengrandtand another from employeeRosengrandt was awarded the route and it was agreedby allparties that, butfor the supersemonty granted to Rosengrandt,it would have been awardedto themore senior employee Daniels. MOTION PICTURE LABORATORY TECHNICIANS, LOCAL 780559further- found- the respondent to be in violation-of theAct.-In the present case, the superseniority clause, unlikethe one inDairylea,isnot unlawful. Although theclause provides that superseniority shall be granted tostewards for -purposes of layoff, recall, and shiftpreference, in fact no shift preference has ever beengranted. As one of-General Counsel's own witnessestestified4 and the Administrative Law Judge found,5the shift preference provision is meaningless, inopera-tive, and has been amended out by practice. Further-more, whereas inDairyleathe contract permitted asteward to exercise superseniority for upward bump-ing, thus granting him a preference, here the stewardispermitted to bump laterally and only for thepurpose of retaining his classification.Where, aspreviouslymentioned, a steward inDairyleacouldbid for and obtain new positions at any time by usingsuperseniority,here , a steward can use only hisnormal seniority (not superseniority) to bid for anypositions that might be available, except in the eventof a layoff.It is thus apparent that there is nothing in thisclause which- grants stewards the wide range of on-the-job benefits which stewards inDairyleareceivedmerely because of their union status. And this iswithout consideration of another very importantdistinction to be made betweenDairylea,and thepresent case-themethod of selection of unionstewards. For, inDairylea,the selection of stewardswas totally within the discretion and control of theunion.' Consequently, in'Dairylea,the only way,realistically speaking, a unit employee could gainsuch a preference with respect to on-the-job benefitswas to ' be a faithful and enthusiastic union adherentand thereby recommend himself or herself to theunion for appointment to the office of steward.6 Incontrast, in the present case all members of thebargaining unit, whether or not they are members oftheUnion, -participated in the selection of thestewards by vote. Stewards do not have to bemembers of the Union to be elected. Therefore,unlikeDairylea,here the employees' in the unitchoose their stewards. Further, stewards functionsolely in application and interpretation of the con-tract, but do not collect dues or act in any other wayas agentsof the Union. Accordingly, the superseniori-ty preference granted to a steward here is not tied tomembership in, adherence to, or agency on behalf ofany union, but rather-is, derived from the position ofsteward, which is available to all unit members, unionand nonunion alike.-See ALJD,I,D,2,a, par. 45ALJD,I,D,2,a, par. 3.6 '219 NLRD at 657.,ChairmanMurphy isof the opinion that, even if therehad been a union-For all the above reasons, we findDairyleainappli-cable here. Contrary to the Administrative LawJudge, the clause here is not unlawful, and Respon-dent did not violate Section 8(b)(1)(A) and (2) of theAct by, maintaining it in effect. Nor do we find anyviolation by enforcement of that clause on the factshere.-The Administrative Law Judge adopted the Gener-alCounsel's argument and found that Porter - hadexercised a shift preference by choosing to -retain hisclassification rather than bump downward into thenext lower job classification on the first- shift; Heconcluded thatDairyleaprohibits the exercise ofsuperseniority for the purpose of retaining one's jobclassification inasmuch as that constitutes a prefer-ence.We disagree. This is not a shift preference basedon a desire to work certain hours rather than thoseassigned.We are not prepared to say that a stewardmay not exercise superseniority for the purpose ofretaining his job classification merely because it mayresult in a change of shift.-Porter, in this case, could not have bumped into thesame job classification on any other shift becauseunder the contract he could only bump or displacethe least senior employee in thesameor lower grade.Aside from Porter, Jett was the least senior employeein the same pay grade. This meant that Porter inexercising superseniority to retain his job' classifica-tion, had only one shift he could bump into, thatbeing the second shift.We fail to see how Portercould have done otherwise or that there was anyillegality in permitting him to retain his status.The effect of the Administrative Law Judge'sfinding would be to prohibit lateral bumping,unlessof a junior employee. But there would then be noneed of any superseniority clause to assure this since,on a normal seniority system, one would be entitledto bump theleast seniorperson in any event. In sucha case,a superseniority clause would be ineffectiveand serve no useful purpose. It is our view that theright to bump laterally, serves a legitimate purpose inthat it encourages the continued presence of asteward on the job and as.such is not prohibited byDairylea.We find, therefore, that when the third shiftwas eliminated Porter was in fact faced with asituation in which he lawfully exercised his superse-niority rights to retain his job classification. We alsofind thatRespondent did not violate Section8(b)(1XA) and (2) of the Act.7Accordingly, we shall dismiss the complaint in itsentirety.security clause in the contract,there would still be no violation sinceemployeeswould have to jointhe Unionin any event and there would thusbe no undue encouragement of employees to join or adhereto the Union. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER FANNING , concurring:For reasons set forth in my dissent inDairyleaCooperative, Inc.,219 NLRB 656 (1975), I agree withthe conclusion of my colleagues that RespondentUnion did not violate Section 8(b)(1)(A) and (2) oftheAct by permitting the steward to exercise hissuperseniority rights.DECISIONSTATEMENT OF THE CASETHOMAS R. WIucs, Administrative Law Judge: Thismatter was heard by me in Tampa, Florida, on February24, 1976. On December 17, 1975, the Regional Director forRegion 12 issued a complaint and notice of hearing basedon an unfair labor practice charge filed by Jewel L. Jett, anindividual, on September 11, 1975, alleging violations ofSection 8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended, 29 U.S.C. Sec. 151,et seq.,herein calledthe Act.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based upon the entire record,the briefs filed by the General Counsel and the Respondent,and my observation of the demeanor of the witnesses, Imake the following:I.FINDINGS OF FACTA.JurisdictionAt all times material,McGregor-Werner, Inc., hereincalled the Employer, has been a corporation duly organizedunder and existing by virtue of the laws of the Common-wealth of Virginiaand has maintainedan office and placeof business at the Kennedy Space Center, Florida, where itisengaged in printing and supplying related servicespursuant to a contract with the National Aeronautics andSpace Administration (NASA). In the course and conductof these operations the Employer has supplied services, andmaterials toNASA, an agency of the United StatesGovernment, at the Kennedy Space Center valued in excessof $50,000, and which had a substantial impact on thenational defense.Therefore, I find that the Employeris, and has been at alltimes material,an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.B.The Labor Organization InvolvedAt all times material herein,Motion Picture LaboratoryTechnicians Local 780,International Alliance of Threatri-cal Stage Employees and Moving Picture Operators of theUnited States and Canada,AFL-CIO,herein called theRespondent has been a labor - organization within themeaning of Section 2(5) of the Act.C.IssueWhether Respondent violated Secion 8(b)(1)(A) and (2)of the Act by maintaining and implementing a provision inthe collective-bargaining agreement with the Employerwhich accords superseniority to Respondent's stewardswith respect to shift preference and job classificationpreference in bumping and which insulates them frombumping procedures involved in layoff.D.Facts1.BackgroundThe Employer commenced operations at the KennedySpace Center under a contract with NASA in January 1964,under which it provides printing, xeroxing, photographing,microfilming, and drawing restoration services. In thatsame year Respondent was certified as the bargainingagent, and a collective-bargaining agreement was executed.The employment level reached its height at 250 employees.However, thereafter the amount of work was reduced andthe third shift was eliminated. As of summer 1975,approximately 100 employees were retained. At the August1975 third-shift elimination, 4 employees out of 10 were laidoff, 1 additional employee accepted a voluntary layoff, andthe others transferred to the two remaining shifts. AlbertPorter, the third-shift steward elected to bump into thesecond shift, and by virtue of the superseniority provisionof the contract, he elected to retain his offset operatorposition and thereby displaced the more senior employee,Charging .Party Jewel L. Jett, from that position on thesecond shift. As a consequenceJett was forced to exerciseher bargaining rights under the contract but was forced byvirtue of her seniority to accept a lower paying position,color flow operator, on the first shift. Additionally, she lostthe benefit of the second-shift preminum rate of pay. Jettwas able to regain her offset operator position on thesecond shift in December 1975, but was bumped from thatposition by anothermore senioremployee,Voiles, inFebruary 1976. Voiles could not bump theleast senioremployee, Porter, because of his insulation from bumpingwhich he enjoyed by virtue of his superseniority as asteward. Thus, Jett was again bumped to the first-shift colorflow operator job.2.The collective-bargaining agreementa.Union securityThe more recent collective-bargaining agreement pro-vides:Article III, Union Security-Sec. 3.1, Union Represen-tationAlthough membership or non-membership in theUnion shall he within the sole discretion of theindividual employee in accordance with the Floridalaw, and the employee shall be so advised, the partiesagree that all employees will be informed that the MOTION PICTURE LABORATORY TECHNICIANS,LOCAL.780561Union is the sole and exclusive collective bargainingagency-for the employees in the bargaining unit, and,accordingly, they will be represented by the Union forcollective bargaining purposes only. They will be givena-copy of the collective bargaining agreement and willbe referred to the appropriate local union representativefor _ information as to membership and checkoff - ofUnion dues.-Because of the Florida state law regarding union security,commonly referred to as a right to work law, the contractdoes not contain a unionshop provision.Article XI,Sec. 11.4,LayoffsWithin thebargaining unit,in cases oflayoffs,recallsand transfers,where an employee is qualified toperform the tasks required, seniority shall govern.When layoffs are necessary, such layoffs shall bemade by seniority with probationary employees beinglaid off firstandthen -the least senior employees beinglaid off in inverse order of seniority providing that theremainder of the employees are capable of performingthe work then available.If an employee's job is disturbed or eliminated, or ifhe is displaced, such employee shall (1) elect to accept avacancy in the same or lower paygrade, or (2) have theright to "bump" or displace the least senior employeeon the same shift in the same classification, or (3) havethe right to "bump" or displace the least senioremployee in the same or lower grade provided he hasthe ability, skill, and physical capabilities to perform thework required of the employee- being "bumped" ordisplaced. The employee "bumped" or displaced mayexercise the same right,over a less senior employee oraccept layoff.Sec.11.8, Shift PreferenceWhen a vacancy exists on any shift, or in theformation of any new shift, preference in filling suchvacancy shall be granted on a seniority basis, whereconsistent with efficient operation. If an employee electsto exercise this privilege, he shall waive right of notice ofchange of shift provided for in Section 5.2 hereof.Sec.11.9, Seniority Privileges for Union StewardsAll duly elected or appointed Union stewards shallhave top seniority for purposes of lay-off, recall andshift preference, while they hold such positions, as longas they are capable of performing the work thenavailable. The 'relative order of priority of seniority, forthe purposes of "thi"s Section, shall be in descendingorder as determined by theBusinessManager of theappropriate local union as set forth by him in writing tothe Company.Article XV, Union Representation-Sec. 15.1, Investi-gation of GrievancesSubject to existing security regulations, the BusinessManager and other authorized representatives of theUnion shall have access to the Company's work areasduring working hours for the purposes of investigatinggrievances, complaints or matters arising out of theapplication of this agreement. He shall obtain from theCompany specific authorization for each visit and suchvisit shall be subject to such regulations as may be madefrom time to time by the Company. The Company willnot impose regulations which will exclude such repre-sentatives from the work areas nor render ineffective theintent of this provision.Sec.15.2, Designation of StewardsThe, Union shall designate its stewards, not to exceedeight (8) stewards and keep the Company currentlyinformed in writing of the - names of the accreditedstewards.Only those-persons so endorsed,the BusinessManager, the Union Coordinator, and other designatedrepresentatives will be acknowleged by the Company asrepresentatives of the Union.Sec.15.3, Handling GrievancesThe stewards shall be allowed to handle requests,complaints or grievances arising under this agreementin the plant during their regular working hours withoutloss of compensation (and during other hours withoutcompensation) provided that the time so spent isdevoted to the prompt handling of requests, complaintsor grievances in accordance with the grievance proce-dure of this agreement and that they at all other timescontinue to perform their assigned jobs.Sec.15.4, Scope of Stewards' Union ActivitiesThe stewards' Union activities on company timeshall fall within the scope of.the following functions:(A) To consult with an employee regarding thepresentation of a request, complaint or grievance whichthe employee desires him to present.(B) To investigate a complaint or grievance of recordafter presentation to the appropriate supervisor.(C) To present a request, complaint or grievance toan employee's immediate supervisor in an attempt tosettle the matter for the employee or group of employeeswho may be similarly affected.(D) To meet by appointment with an appropriatesupervisor or other designated representative of theCompany, when necessary, to adjust grievances inaccordance with the grievance procedure of this agree-ment. The Company and the Union are in agreementthat the minimum amount of time should be spent inthe performance of these duties and the Union shalltake appropriate action against any steward who abusesthe intent of this provision. In the event the Company isdissatisfied with the Union's action in this respect, theCompany shall have the right to initiate a formalgrievance at the third step of the grievance procedureand subsequently invoke arbitration if the matter is notsatisfactorily adjusted at this stage.(E) Have the right to reasonable use of designatedtelephones for Union business, but no toll calls may bemade at the cost of the Company or the Government.All stewards are elected by all unit members includingunion and nonunion members. The stewards and theiralternates are not required to be union members. In fact,the stewards are members of the Union, although some ofthe alternates are not. The duties of the stewards are limited 562DECISIONSOF NATIONALLABOR RELATIONS BOARDto those set forth under section 15.4 of the contract; i.e.,first-line grievance representation.They haveno otherduties with respect to the Union, and they are not officersof the Union. -All unit members participated in theratification-of the collective-bargaining-agreement.Despite the fact that the superseniority 'clauses of thecontract provides for "shift preference," it is undisputedthat superseniority for stewards was asserted only on thoseoccasions when the steward's j ob was, disturbed and he wascaused to invoke the bumping procedure under the contracteither laterally or downward. In practice superseniority hasnever been asserted for job vacancies which are subject to abidding procedure and where earned seniority has alwaysapplied.In a job disturbance, i.e., layoff situation, the stewardasserts supersemority to retain his same classification, or totake a lower classification by bumping the least senioremployee in that classification. According to the testimonyof the Employer's chief administrative officerand laborrelations representative at the space center, James H. Black,a witness called by the General Counsel, the "shiftpreference" reference in the superseniority clauses ismeaningless,and inoperative, and "amended 'out" bypractice. A'steward, however, can effect shift preference ifhe wishes to forgo other consideration. Thus, in the instantcase,Porter elected to stay within his own classification.The least senior such person in that classification was onthe second shift. Had Porter desired to forgo the extra payand shift premium, he could have selected a lower classifi-cation job on the first shift; i:e., the position to which Jettwas bumped.l Thus, if the real goal was a certain shift, payconsideration aside,superseniority could be utilized forshiftpreference. If more than one option is held outinvolving more than one shift, shift preference for stewardsdoes exist. There appears to be no limitation to the numberof stewards on a shift. Section 15.2 of the contract limits thetotal number of stewards in the plant to eight. There were asof March 25, 1975, six stewards and six alternates for theentire plant. The distribution 'at the August layoff was threestewards on the first shift and one each on the second andthird shift. Porter's assignment to the second shift, however,was made without consideration or discussion of the needfor a second steward on the second shift, but was basedsimply on Porter's own personal choice to continue in theoffset operator classification which necessitatedhis assign-ment to the second shift. Had Porter opted for 'the lesserpaying job because he preferred working on the first shift,the second shift would have continued on without anothersteward.It is undisputed- that stewards are entitled to protectthemselves from being bumped by more senior employeesby asserting superseniority to retain their classification asPorter did when Voiles -bumped Jett in February 1976.There is no provision for upward bumping.II.ANALYSISThe General Counsel contends that the superseniorityclause of the contractgoesbeyond layoff and recall in thatIThe General Counsel argues that Porter could have accepted a vacancycreated by the single voluntary layoff which preceded the other layoffs.However, no real vacancy occurred since the voluntary layoff was solicitedthe contract grants shift preference,- preference in lateraland downward bumping and insulation-from bumping inthe absence of a demonstrable justification by-the Respon-dent and-therefore is unlawful under the Board's decision inDairylea Cooperative, Inc.,219 NLRB 656 (1975); enfd: 531F.2d'1162 (C.A: 2,1976).Respondent `argues that the "shiff preference" languagein the superseniorityclause is meaninglessand inoperativeand offers no explanation for its presence in the contract. Itcontends than superseniority arises only within the contextof layoff and 'recall and is valid evenunder-Dairylea,'anddistinguishable from that case which involved extensiveand widespread preference enjoyed by union representa-tives. Respondent further argues that in any event superse-niority for purposes of classification retention andinsulationfrom bumping are necessary in order to retain qualified andeffective stewards; and unlikeDairylea,the stewards in thiscase are not required to become union membersandareelected by all unit employees; and because of the limitednature of their duties the superseniority they enjoy cannotbe argued to constitute an encouragement for unionmembership or union activismIdo not argee that the stewards' superseniority in thiscase -fallswithin the confines on "layoff-and-recall" ascontemplated by the Board in itsDairyleadecision. TheBoard therein-stated that although superseniority for layoffand recall grants an "on-the-job benefit to unionstatus" itwas justified because it encouraged the continued presenceof a steward on the job and served a legitimate statutorypurpose; i.e., effective administration of collective-bar-gain-ing agreement. Neither the contractual' language nor itsapplication herein was conditioned upon the need to-as-surethe'-presence of a steward on any particular shift, but ratherwas calculated to assure the steward of the option of jobclassification, and in consequence the shift to which hecould bump to the detriment of other employees withgreater earned seniority, and for no other objective than hispersonal desires.The contractual language grants stewardsshiftpreference. Although superseniority has never beenexercised for shift preference as to new or vacant position,the language is there for all employees to read and toconclude such preference exists and no explanation norjustification was given for its presence. In any event, shiftpreference can be asserted by a steward whose job isdisturbed conditioned only by the availability, of existingclassifications held by theleast senioremployee in-;thoseclassifications. Shift preference clearly exceeds layoff andrecall, as does insulation from bumping, ,and preference ofjob classification in lateral or downward bumping. Al-though a broad range of preferences arising from supersen-iority was involved in theDairyleacase, nowhere in itsdecision did the Board approach this issue on a quantitativelevel,but rather the Board evaluated the validity of thebenefit from a qualitative viewpoint; i.e., is it a benefit tiedto union status that goes beyond securing the objective ofkeeping a union representative on the job. Inasmuch as thepreferences in this case do exceed that objective, thejustification for such preferences must then be -evaluated.by advance notice of involuntary layoff and as Black testified it would havebeen meaningless to open such vacancy to bid. MOTION PICTURE LABORATORY TECHNICIANS, LOCAL 780563The superseniority preferences herein are claimed neces-sary to attract and keep a core of qualified, competent, andaggressive stewards.Without insulation from bumping andjob classification preference, Respondent argues that itsstewards would be subject to possible intimidation from theEmployer, and from NASA, which intimately controls theworkload of the Employer, and which on occasion hasexpressed displeasure to the Employer in regard to pastgrievance activity of stewards.Without some protection,Respondent argues that the workload couldbe so manipu-lated as to cause the bumping of stewards to the lowesteconomic level where they would probably elect to takeseverance pay and quit.That the stewards perform a vital role in the resolution offirst-level grievances is not gainsaid. However, there was noevidence submitted that even suggest that the actualperformance of their duties as stewards would be impairedby being bumped to lower classifications in accord with theseniority system in the contract. No evidence was submit-ted as toanyactual plot or attempt to contrive layoffs inorder, to retaliate against stewards. In any event, protectionagainst such speculative, potentially discriminatory con-duct must be obtained elsewhere. As to the argument thatan incentive is necessary to attract and retain stewards,then it would appear that such additional benefit shouldcome from the Respondent in the form of compensation orother nonjob benefits, rather- than from the deprivation ofother employees of their seniority rights under the contract.Respondent also contends that bumping preferences arenecessary because of the lack of upward bumping proce-dures and that otherwise stewards might be bumped to thelowest job classification, and that for economic reasons thelowest classificationmight be eliminated. The aerospaceindustry at the cape is obviously not in full thrust andoperational curtailment is progressive. Clearly superseniori-ty preferences that have as an objective the prevention of astreet layoff of a steward are justified. Respondent contendsthat the disputed preferences are justified because of thatpossible objective in the uncertain future. The evidence,however, indicates that the preferences enjoyed by thesteward are not conditioned upon that contingency. Thatsuch job classification cutback, in addition to staff and shiftcutbacks, might occur appears to be most speculative. Inany event, the Respondent is free to negotiate a superse-niority proviso that would enable a steward to bump upwardin the event that he is in jeopardy of losing his job becauseof a classification cutback. Such would appear to be a moreappropriate course of action for the Respondent than tomaintain the present preferences at the expense of seniorityrights of nonstewards.Finally, the Respondent argues that the superseniorityaccorded stewards does not run afoul of the Act because itneither encourages union membership nor union activism.It contends that because union and nonunion memberselect the stewards, who themselves may be nonunionmembers, and because the steward's duties are strictlylimited to the administration of the contract the stewardsowe no fealty to the Union but rather perform a service forthe good of all employees. Thus, it argues neither member-ship nor institutional union loyalty are enhanced by the jobbenefit accorded to the stewards in the form of supersenior-ity.The fallacy of this argument lies in the fact that regardlessof the steward's degree of institutional union loyalty andactivism in other union areas, his job benefit in the form ofsuperseniority is conditioned upon his engaging in theduties of a steward, i.e., administering the contract, a rolevital to the union, as strenuously argued by the Respondentwith respect to the need to attract and maintain qualifiedand aggressive individuals as stewards. The Respondentdoes not suggest that administering the contract is notunion activity. Even if it were, it would still constituteconcerted activity under Section 7 of the Act, and which theemployee is guaranteed a right to engage in, or to refrainfrom engaging. By denying employees like Jewel Jett a jobbenefit because they are not union stewards interferes withtheir Section 7 rights. The Board recognized the inherentdiscriminatory nature of such benefit in theDairyleadecision when it observed (at 658):Furthermore, even if we were to concede-which we donot - that union activities play no part in the Union'sselection of its stewards, they indisputedly do play adecisive part in access to benefits under the clause.Thus, as in the situation here before us, an employeecan be denied by his employer a job benefit he isotherwise fully entitled to solely on the ground he is notthe union steward; while another employee receivesthat benefit he otherwise would not obtain solelybecause he is the union steward. Thus, even acceptingthe dissent's argument, participating in union activities- i.e., acting as a steward, an activity even employeeswith merit and ability are free to forego under Section 7- is a necessary precondition to obtaining the benefitpreference of the disputed clause. Consequently, therecan be no question but that the super seniority clauseties job rights and benefits to union activities, adependent relationship essentially at odds with thepolicy of the Act, which is to insulate the one from theother.Accordingly, it is my conclusion that the superseniorityprovision of the contract which grants shift preference tostewards and as applied classification preference andinsulation from bumping in the layoff procedure is pre-sumptively unlawful and that no justification was advancedby the Respondent sufficient to rebut that presumption.Therefore, I find that the Respondent by maintaining andenforcing the superseniority clause of the contract thusviolated Section 8(b)(1)(A) and (2) of the Act. Furthermoreby asserting superseniority for Steward Porter with respectto the bumping of the Charging Party on September 1,1975, and asserting the continued insulation from bumpingfor Porter thereafter, Respondent has caused the Employertodiscriminate against the Charging Party within themeaning of Section 8(a)(1) and (3) of the Act and thus hasviolated Section 8(b)(2) and (1)(A) of the Act. 564DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE EFFECT OF THE UNFAIR LABOR PRACTICESTHE REMEDYUPON COMMERCEThe activities of the Respondent set forth above, occur-ring in connection with the Employer's operations de-scribed above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead,and have led, to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.McGregor-Werner, Inc., is an employer within themeaning of Section2(2) of the Act,engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Motion Picture Laboratory Technicians Local 780,International Alliance of Theatrical Stage Employees andMoving Picture -Operators of the United States andCanada, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By maintaining and enforcing a seniority clause in itscollective-bargaining `agreement with the Employer, Re-spondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(b)(1)(A) and (2)of the Act, and by causing the discrimination by theEmployer against the Charging Party by permitting anemployee with less seniority than the, Charging Party toretain the classification of offset operator on the -secondshiftwhile bumping the Charging Party to the position ofcolor flow operator on the first shift solely because A.Porter was a steward, Respondent has engaged in furtherviolations of the foregoing Section of the Act.4.The foregoing unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Having found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and-desist therefrom, and take certain affirmativeaction to effectuate the policies of the Act.Having found that the superseniority clause is unlawfulto the extent that it accords superseniority to Respondent'sstewards with respect to shift preference, and classificationpreference and insulation from bumping in the layoffprocedure, Respondent shall be ordered to cease and desistfrom maintaining and enforcing such clause, to that extent,in their bargaining agreement with the Employer.Having found that the unlawful superseniority clausepertaining to classification preference and insulation frombumping was effectuated so as to causethe bumping of theCharging Party on or about September 1, 1975 andFebruary 9, 1976, to the position of color flow operator onthe first shift while a less senior employee was retained asan offset operator and assigned to the second shift solelybecause he was a steward, Respondent will be required tonotify the Employer and Charging Party that it has noobjection to reinstating the Charging Party to the positionof offset operator on the second shift. Additionally,Respondentmust makewhole the Charging Party for anyloss of earnings she may have suffered as a result of thediscriminationagainsther from September 1, 1975, to thedate ' of its- notification to the Employer that it has noobjectionto such reinstatementof the Charging Party.Backpay is to be computed on a quarterly basis, makingdeductions for interim earnings, and with interest to be paidat the rate of 6 percent per annum. F.W.WoolworthCompany,90 NLRB 289 (1950);Isis Plumbing & HeatingCo., 138 NLRB 716 (1962), enforcement denied on differentgrounds 322 F.2d 913 (C.A. 9,1963).[Recommended Order omitted from publication.]